           Case 7:18-mj-08674-UA Document 12 Filed 12/04/18 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

               - v - AFFIRMATION

PAUL M. ROSENFELD, 18 Mag. 8674

                               Defendant.



STATE OF NEW YORK )
COUNTY OF WESTCHESTER : ss.:
SOUTHERN DISTRICT OF NEW YORK )

               Michael Krouse, under penalty of perjury, hereby affirms as follows:


               1. I am an Assistant United States Attorney in the Southern District of New


York. I submit this affirmation in support of an application for a second order of continuance of


the time within which an indictment or information would otherwise have to be filed, pursuant to


Title 18, United States Code, Section 3161(h)(7)(A).

               2. PAUL M. ROSENFELD, the defendant, was charged with a violation of 26

U.S.C. § 5822, in a complaint dated October 10, 2018. The defendant was presented before


Magistrate Judge Paul E. Davison on October 10, 2018, and the defendant was detained.


               3. Rachel Martin, Esq., attorney for the defendant, has since been engaging in


preliminary discussions with the Government concerning a possible disposition of this case


without trial, and those discussions are ongoing. The Government hereby requests that a


continuance of 28 days be granted, during which time we may pursue further discussions.


             4. On December 3, 2018, I spoke with Rachel Martin, Esq., counsel for the


defendant, who agreed on behalf of the defendant that the requested continuance of 28 days is


appropriate in these circumstances.
           Case 7:18-mj-08674-UA Document 12 Filed 12/04/18 Page 2 of 2




                5. For the reasons stated above, the ends of justice served by the granting of


the continuance requested outweigh the best interests of the public and defendant in a speedy


trial.


               6. Pursuant to Title 28, United States Code, Section 1746, I declare under


penalties of perjury that the foregoing is true and correct.


Executed on December 4, 2018.



                                                 IlchaerKrouse
                                               Assistant United States Attorney
